COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Salem, Virginia


BRISTOL COMPRESSORS AND
 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH                    MEMORANDUM OPINION *
                                       BY JUDGE JOSEPH E. BAKER
v.         Record No. 2303-94-3            DECEMBER 19, 1995

HARRY E. WATERS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Michael F. Blair (Penn, Stuart, Eskridge & Jones,
           on brief), for appellants.

           Stephen A. Vickers (Vickers & Moffatt, on brief),
           for appellee.



     In this appeal from a decision of the Workers' Compensation

Commission (commission), Bristol Compressors (employer) contends

that the commission erroneously found that Harry Waters

(claimant) proved a compensable injury by accident arising out of

and in the course of his employment.   Therefore, employer

contends that the commission wrongfully entered an award of

benefits for the injury.   Employer argues that the record does

not contain sufficient credible evidence to support the award.
                                            1
     In claimant's "CLAIM FOR BENEFITS" form and request for
rehearing, he described the accident as having occurred when his

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      This application was forwarded to the commission by letter
dated February 10, 1994 and stated that the accident had occurred
on November 1, 1993.
"foot slipped on a greasy skid and caused the claimant to fall."

 Following a hearing on May 4, 1994, the deputy commissioner

found that claimant did not prove a compensable injury by

accident arising out of and in the course of his employment.

     On appeal from that decision, the full commission found

". . . that the injury resulted from contaminants on the pallet

or because of the unusually low height of the step, or a

combination of the two factors, and is compensable." 2

     On appeal, we state the facts in the light most favorable to

claimant as the prevailing party below.    Crisp v. Brown's Tysons

Corner Dodge, Inc., 1 Va. App. 503, 339 S.E.2d 916 (1986).     At

approximately 5:30 a.m. on November 1, 1993, while working his

usual 7:00 p.m. to 7:00 a.m. work shift, claimant sustained a

broken ankle.   Claimant filed a claim for workers' compensation

benefits using a commission form.   He answered the "How Occurred"

question by saying his "[f]oot slipped on a greasy skid and

caused [him] to fall."   At the hearing, and in a pretrial

interview, claimant denied seeing oil on the floor or pallet;

however, he consistently testified that while he did not see oil,

it always was there due to leaking machinery.   He said the skid,

alternately referred to as a pallet, was greasy, and he always

had oil on his boots.    When asked what was responsible for his

injury, claimant responded, "The skid.    If there were not skids

     2
      Claimant testified that the height of the pallet was six to
eight inches.




                                - 2 -
in front of the machines and you had to back off of them or if

there was a safer way of coming down off of them, I wouldn't have

broke [sic] my leg.   No way."

     Claimant further testified that immediately prior to his

fall, his machine was "down."    In such cases, his job required

that he offer to relieve a co-worker, and claimant ascended to

make that offer.   When the co-worker declined his offer, due to

the existing physical conditions, claimant was required to back

down off of the greasy six to eight inch pallet to return to his

work station.
     Employer argues that there is no evidence in this record to

support the commission's finding that the injury occurred in the

manner stated by the commission.    We disagree.

     There is evidence that the pallet was greasy and that

claimant backed off of it as he descended from his co-worker's

station.   Claimant stated that the cause of his fall and injury

was the greasy skid in front of the machine that constantly

leaked oil, compiled with the physical structure that required

him to back off of the skid.     While claimant did not say that he

slipped on grease or oil, he did say his fall was caused by the

"height of the skid" when he backed off, ". . . the height

ratio."

     We are of opinion that the foregoing evidence is sufficient

to support the commission's finding that claimant sustained an

injury in the course of his employment and arising out of a risk




                                 - 3 -
he was subject to at the place thereof.   Accordingly, we affirm

the award.

                                                   Affirmed.




                              - 4 -